department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b02 conex-146933-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable al franken united_states senator east plato blvd suite st paul mn attention --------------- dear senator franken this letter responds to your request for information dated date you asked whether mortgage or bank companies can take passive loss deductions and if so whether mortgages that they own that go into foreclosure would apply the passive_activity_loss rules generally do not allow passive losses to offset income that is not derived from passive activities such as salaries interest dividends and active business income the rules apply to individuals estates trusts closely-held c corporations and personal_service_corporations losses from a passive_activity are limited to the taxpayer’s net_income from passive activities until the taxpayer disposes of his or her entire_interest in the activity sec_469 of the internal_revenue_code the passive_activity_loss rules also limit losses from activities that are conducted through passthrough entities such as general and limited_partnerships s_corporations and limited_liability companies that the law treats as partnerships for federal tax purposes however for passthrough entities we apply the passive_activity_loss rules at the individual owner level and not at the entity level the passive_activity_loss rules do not apply to c corporations that are neither closely- held c corporations nor personal_service_corporations a closely-held c_corporation ha sec_5 or fewer shareholders who own more than percent of the corporation’s stock a personal_service_corporation is a c_corporation whose principal activity is the performance of personal services by employee-owners in the fields of health law engineering architecture accounting actuarial science performing arts or consulting for closely-held c corporations the application of the passive_activity_loss rules is significantly different than for other taxpayers subject_to these rules most taxpayers are conex-146933-09 allowed to offset passive losses only with income from passive activities a closely-held c_corporation however may also offset passive losses with net_income derived from the corporation’s active trades_or_businesses a passive_activity is any rental_activity or any activity that involves the conduct_of_a_trade_or_business in which the taxpayer does not materially participate we treat a taxpayer as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis the regulations under sec_469 provide seven safe-harbor tests for determining material_participation generally based on the number of hours the taxpayer devotes to the activity see sec_1_469-5t of the income_tax regulations accordingly the passive_activity_loss rules generally will apply to a mortgage or banking activity if the taxpayer conducts the activity through a closely-held c_corporation or passthrough_entity if a closely-held c_corporation conducts the activity the corporation can deduct passive losses from the mortgage or banking activity only to the extent it has passive_income or net_income from its active trades_or_businesses or until the corporation disposes of its entire_interest in the mortgage or banking activity if the taxpayer conducts the mortgage or banking activity through a passthrough_entity the passive_activity_loss rules will apply at the individual owner level and the losses will be disallowed only for those individual owners who do not materially participate in the mortgage or banking activity those individual owners cannot deduct the passive losses on their individual returns until they recognize income from the mortgage or banking activity recognize passive_income from other sources or dispose_of their entire_interest in the mortgage or banking activity assuming that a mortgage or banking company owns a portfolio of mortgages as part of its trade_or_business which produces passive losses the fact that one or more of the mortgages go into foreclosure likely will not allow the company to deduct its passive losses depending on the circumstances of each case we would likely treat the mortgage or banking company as being engaged in a single trade_or_business activity which includes making holding or servicing the portfolio of mortgages to the extent that the taxpayer may dispose_of a portion of the mortgage portfolio through the foreclosure process the mortgage or banking company or its owners probably would not be treated as disposing of its entire_interest in the mortgage or banking activity instead the losses attributable to those particular mortgages likely would remain suspended and attributable to the mortgage or banking activity of the company the company or its owners therefore could deduct passive losses only to the extent income is recognized from the mortgage or banking activity to the extent passive_income is recognized from other sources or upon the disposition of the entire_interest in the mortgage or banking activity conex-146933-09 i hope this information is helpful if you have any additional questions please contact me at -------------------- or -------------------- at --------------------- sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs special industries
